Citation Nr: 0700033	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of a 
left knee arthroscopy, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  During the 
hearing, the appellant submitted additional evidence directly 
to the Board.  The evidence was a September 2006 Munson Army 
Health Center (AHC) (Fort Leavenworth, Kansas) clinical 
record.  The veteran waived initial RO consideration of this 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.800 (2006).

The Board notes that following the January 2004 rating 
decision, the veteran submitted a notice of disagreement in 
August 2004 with the denial of his claim for service 
connection for a right shoulder disability.  In April 2005, 
the RO issued a statement of the case as to that issue.  In 
August 2005, the veteran filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals), which would appear, based on the date 
it was received, to have been untimely filed.  The RO appears 
to have considered the VA Form 9 as such, as a July 2006 
deferred rating decision by the RO does not reflect the issue 
of a right shoulder disability as being in appellate status.  
At the above-noted Board hearing, the veteran presented 
testimony on his right shoulder disability.  Here, without 
finding fault with the RO, the Board accepts the claim for 
service connection for a right shoulder disability as being 
on appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Beyrle v. Brown, 9 Vet. App. 24 
(1996). 

In addition, the Board notes that in the January 2004 rating 
decision, the RO decided a number of claims raised by the 
veteran, to include denying the veteran's petition to reopen 
his claim for service connection for arthritis and painful 
joints, to include right knee arthritis (hereinafter "a 
claim for a right knee disability").  The veteran submitted 
a notice of disagreement with that decision in March 2004, 
but in doing so did not appeal the RO's denial of his claim 
for a right knee disability.  In July 2004, following the 
issuance of a June 2004 statement of the case, the RO 
received a VA Form 9 from the veteran in which the veteran, 
inter alia, appears to disagree with the denial of his claim 
for a right knee disability, along with other claimed 
disabilities adjudicated by the RO in the January 2004 rating 
decision.  In a July 2004 letter, the RO requested that the 
veteran clarify which issues in the January 2004 rating 
decision he was appealing.  In an August 2004 statement in 
support of claim (VA Form 21-4138), the veteran, in response 
to the RO's request, listed those claims he was appealing, 
which did not include his claim for a right knee disability.  

As such, given the veteran's August 2004 statement, the Board 
does not find that a notice of disagreement was filed by the 
veteran with respect to the denial by the RO in January 2004 
of his petition to reopen the claim for service connection 
for a right knee disability.  Subsequently, during the 2006 
Board hearing, the veteran appears to again raise the issue 
of service connection for a right knee disability.  As this 
issue is not before the Board, it is referred to the RO for 
appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

With regard to the veteran's claims for service connection 
for headaches and for a right shoulder disability, the 
medical evidence reflects treatment both in service and after 
service for the noted disabilities.  In this regard, service 
medical records dated in August 1993 and March 1995 (eye 
examination) reflect the veteran's complaints and/or 
treatment for headaches.  Additionally, a May 1987 X-ray 
report reflects the veteran's report of right shoulder pain 
and a finding of possible slight shoulder separation.  
Likewise, the veteran has reported that he has suffered from 
headaches and right shoulder pain since service.  The veteran 
is competent to provide testimony concerning factual matters 
of which he has first hand knowledge (i.e., experiencing 
headaches and right shoulder pain).  He has not testified, as 
he would be medically incompetent to do, about a diagnosis or 
the etiology of his current headaches or right shoulder 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

The Board finds that in light of in-service and post-service 
diagnoses and/or treatment for headaches and a right shoulder 
disability, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations.  Such 
examinations should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed headaches 
or right shoulder disability, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A (West 2002).  The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claims for service 
connection for headaches and for a right shoulder disability.  
See 38 C.F.R. § 3.655 (2006).  

With respect to the veteran's left knee disability, the Board 
notes that the veteran is rated as 10 percent disabled for 
arthritis of the joint under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2006), and 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006), for removal 
of semilunar cartilage, symptomatic.  The Board notes that 
when evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, as is the case with diagnostic 
codes 5003, 5010, and 5259, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The veteran has continuously reported left knee pain that 
limits his ability to perform physical activities, such as 
running or walking stairs.  The Board notes in this instance 
that none of the reports of examination or clinical 
evaluations reflects findings regarding functional loss due 
to pain, fatigue, weakened movements, and/or loss of 
coordination, and none has quantified any such functional 
loss in terms of additional loss in range of motion of the 
left knee.  Thus, the Board is without a sufficient basis in 
the record by which to consider the veteran's claim under 
DeLuca.  

Given the need for further findings and the fact that the 
veteran was last examined in December 2003, some three years 
ago, the Board believes a more contemporaneous VA examination 
is needed to assess the veteran's current symptomatology 
associated with his service-connected left knee disability, 
and to sufficiently address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45 (2005), to include 
the extent of functional loss due to pain.  DeLuca v. Brown, 
8 Vet. App. at 204-207.  See 38 U.S.C.A. § 5103A.  Under 
these circumstances, the RO should arrange for the veteran to 
undergo an orthopedic examination of the knee.  The Board 
emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of a claim for increase.  38 C.F.R. § 3.655(b).  

With respect to the veteran's claim for a higher rating for 
asthma, the Board notes that the veteran is currently rated 
10 percent disabled under 38 C.F.R. § 4.97, Diagnostic Code 
6602, for bronchial asthma.  In this regard, the RO has 
determined that findings from pulmonary function tests (PFTs) 
have not warranted a rating higher than 10 percent.  (The 
Board notes that during the course of the veteran's appeal, 
VA amended the schedule of ratings-respiratory system-at 
38 C.F.R. § 4.97.  The amendment became effective October 6, 
2006, but applies only to claims received on or after the 
October 2006 effective date.  71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).)

An October 2003 Munson AHC treatment record reflects that the 
veteran suffered from mild intermittent asthma and that 
symptoms were in conjunction with allergic rhinitis/allergy 
season.  Furthermore, a report of November 2003 VA 
examination notes the veteran's report of using Proventil 
metered-dose inhaler with two puffs in the morning for six 
months until winter, after which the veteran reported that he 
did not feel he needed to use the inhaler.  In October 2004, 
the veteran was noted to report no problems with his asthma 
and that he used an inhaler.  His bronchial asthma was noted 
to be in remission.  Thereafter, a January 2005 "Asthma 
Outpatient Documentation" form (filled out by the veteran) 
reflects the veteran's report that he used albuterol or 
rescue drugs "daily" and that this consisted of two puffs 
every morning and as needed.  

Here, the January 2005 "Asthma Outpatient Documentation" 
form would appear to reflect the veteran's report that his 
asthmatic disability has increased in severity (i.e., daily 
use of inhalational bronchodilator therapy as compared to 
intermittent use).  Under 38 C.F.R. § 4.97, Diagnostic Code 
6602, daily inhalational bronchodilator therapy warrants a 30 
percent rating.  

In this case, given the veteran's apparent report of an 
increase in severity of his asthma and the fact that it has 
been some three years since the veteran's last VA respiratory 
examination, the Board believes a more contemporaneous VA 
examination to assess the veteran's current symptomatology 
associated with his service-connected asthma would be helpful 
in deciding the claim.  38 U.S.C.A. § 5103A.  See also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Under these circumstances, the RO should 
arrange for the veteran to undergo a respiratory examination 
at an appropriate VA medical facility.  Such examination must 
include a PFT.  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of his increased rating claim.  
38 C.F.R. § 3.655(b).  

With respect to the veteran's claim for a higher rating for 
hypertension, a review of the record reveals that since an 
April 2005 supplemental statement of the case, additional 
medical evidence has been associated with the claims file 
that is pertinent to the veteran's claim on appeal.  This 
evidence, consisting of outpatient treatment records dated in 
2005 from the VA Medical Center in Leavenworth, Kansas; and 
from Munson AHC, reflect various blood pressure readings 
taken during the course of the veteran's examination.  This 
evidence is not duplicative of evidence previously 
considered.  See 38 C.F.R. § 19.37(a) (2006).  The RO, while 
considering the medical evidence in the context of the 
veteran's claim for service connection for headaches, has not 
considered such evidence in the context of the veteran's 
claim for a higher rating for hypertension.  (Although the 
veteran has waived RO consideration of some of this evidence, 
he has not done so with respect to all of it.)

In this case, due process considerations compel the 
conclusion that the RO must first adjudicate the claim for a 
higher rating for hypertension in light of the medical 
evidence not previously considered.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the veteran's claim for a higher rating 
for hypertension in light of the pertinent evidence and for 
issuance of a supplemental statement of the case reflecting 
such consideration.  See 38 C.F.R. § 19.31 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo VA neurological, 
orthopedic, and respiratory examinations.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available and reviewed by each 
examiner designated to examine the 
veteran.  The examination reports should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Neurological Examination-The examiner 
should elicit the veteran's history 
regarding his headaches.  Following a 
clinical evaluation of the veteran, and a 
review of the claims file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed headache disability is 
related to the veteran's period of 
military service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed.  

Orthopedic Examination-X-rays and range 
of motion studies of the veteran's left 
knee and right shoulder, reported in 
degrees, should be accomplished.  
Furthermore, the examiner must indicate 
whether there is objective evidence of 
recurrent subluxation or lateral 
instability of the left knee.  

The clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left knee; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
loss of motion.  

In addition, with respect to the 
veteran's right shoulder, following the 
clinical evaluation of the veteran and a 
review of the claims file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed right shoulder 
disability is related to the veteran's 
period of military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.  

Respiratory Examination-The examiner 
should arrange for pulmonary function 
studies to be accomplished, with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, 
Diagnostic Code 6602).  The examiner 
should comment on the veteran's effort.  
If any of these particular test results 
cannot be obtain, the examiner must 
provide an explanation.  

The examiner must also report on whether 
the veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the 
veteran requires at least monthly visits 
to a physician for required care of 
asthmatic exacerbations, or; intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the veteran suffers 
more than one asthmatic attack per week 
with episodes of respiratory failure; or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.  

3.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  With respect to the veteran's 
claim for a higher rating for 
hypertension, particular attention should 
be given to that medical evidence 
associated with the claims file since the 
April 2005 supplemental statement of the 
case.  

4.  If any benefit sought on appeal is 
not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The veteran's representative 
should be given opportunity to prepare a 
VA Form 646, or written argument in lieu 
thereof, before the record is returned to 
the Board for further appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

